Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Bert Bouquet on 2/25/2021. During the telephone conference, applicant’s representative has agreed and authorized the examiner to further amend claims 1, 6, 7, 9, 12, 13, 15, 18 on the amendment dated 12/17/2020.
Claims
1.	(Currently Amended)  One or more non-transitory computer-readable media collectively storing computer-executable instructions that upon execution cause one or more computing nodes to collectively perform acts comprising:
obtaining, from multiple instances of a collection application installed on multiple user devices associated with a user, user behavior data of the user that comprises at least [[one of]] verbal expressions of the user as captured by a user device of the multiple user devices
identifying, using a machine learning algorithm, a baseline behavior pattern of a user based on the user behavior data collected within a predetermined time period from the multiple user devices;
detecting, using the machine learning algorithm, an event that deviates from the baseline behavior pattern of the user during a specific time period based on new user behavior data of the user obtained during the specific time period; and
in response to receiving a request from an application to authenticate a particular user for access or continued access to a resource, generating an authentication question and a correct answer for the authentication question based on a detail of the event that deviates from the baseline behavior pattern, the authentication question comprising a natural language question relating to the event that deviates from the baseline behavior pattern and the correct answer comprising the detail of the event that deviates from the baseline behavior pattern. 

6.		(Currently Amended) The one or more non-transitory computer-readable media of claim 1, wherein the receiving the request includes receiving the request to authenticate the particular user in response to [[the]] an authentication credential inputted by the particular user to the application failing to match a stored authentication credential of the user.

7.		(Currently Amended) The one or more non-transitory computer-readable media of claim 1, wherein the receiving the request includes receiving the request to authenticate the particular user in response to [[the]] an authentication credential inputted by the particular user to the application matching a stored authentication credential of an authorized user, and biometric data of the particular user as captured by the application failing to match stored biometric data of the user. 

9.		(Currently Amended) The one or more non-transitory computer-readable media of claim 1, wherein the receiving the request includes receiving the request to authenticate the particular user in response to an authentication credential inputted by the particular user to the application matching a stored authentication credential of an authorized user, and biometric data of the particular user as captured by the application matching stored biometric data of the user. 

12.	(Currently Amended) The one or more non-transitory computer-readable media of claim 1, wherein the user behavior data is collected by each of the multiple instances of a collection application following each instance of the collection application receiving a user input indicating that the user consents to collection of the user behavior data. 

13.	(Currently Amended)  A computer-implemented method, comprising: 
obtaining, from multiple instances of a collection application installed on multiple user devices associated with a user, user behavior data of the user that comprises at least [[one of]] verbal expressions of the user as captured by a user device of the multiple user devices
identifying, using a machine learning algorithm, a baseline behavior pattern of a user based on the user behavior data collected within a predetermined time period from the multiple user devices;
detecting, using the machine learning algorithm of the wireless carrier network, an event that deviates from the baseline behavior pattern of the user during a specific time period based on new user behavior data of the user obtained during the specific time period; and
in response to receiving a request from an application to authenticate a particular user for access or continued access to a resource, generating an authentication question and a correct answer for the authentication question based on a detail of [[an]]the event that deviates from the baseline behavior pattern, the authentication question comprising a natural language question relating to the event that deviates from the baseline behavior pattern and the correct answer comprising[[about]] the detail of the event that deviates from the baseline behavior pattern.  

15.	(Currently Amended) The computer-implemented method of claim 13, wherein the receiving the request includes receiving the request to authenticate the particular user in response to an authentication credential inputted by the particular user to the application failing to match a stored authentication credential of the user. 

18.	(Currently Amended) A system, comprising:
one or more processors; and 
memory including a plurality of computer-executable components that are executable by the one or more processors to perform a plurality of actions, the plurality of actions comprising:
obtaining, from multiple instances of a collection application installed on multiple user devices associated with a user, user behavior data of the user that comprises at least [[one of]] verbal expressions of the user as captured by a user device of the multiple user devices
identifying, using a machine learning algorithm, a baseline behavior pattern of a user based on the user behavior data collected within a predetermined time period from the multiple user devices;
	detecting using the machine learning algorithm an event that deviates from the baseline behavior pattern of the user during a specific time period based on new user behavior data of the user obtained during the specific time period; and
	in response to receiving a request from an application to authenticate a particular user for access or continued access to a resource that includes data or a service that is provided specifically for use by the user, generating an authentication question and a correct answer for the authentication question based on a detail of the event that deviates from the baseline behavior pattern, the authentication question comprising a natural language question relating to the event that deviates from the baseline behavior pattern and the correct answer comprising the detail of the event that deviates from the baseline behavior pattern. 

Claims 1-9, 11-15, 18, 21 are allowed.
No reason for allowance is needed as the record is clear in light of applicant's most recent arguments/amendment. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378.  The examiner can normally be reached on Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R TURCHEN/Primary Examiner, Art Unit 2439